DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-30 have been considered but are moot in view of the new ground(s) of rejection set forth.

Applicant's arguments filed April 21 2022 have been fully considered but they are not persuasive. In regards to the applicants arguments regarding the rejection under 35 U.S.C. § 103, while a new ground(s) of rejection has been set forth for the amended independent claims 1, 20, and 29-30, the examiner respectfully disagrees with certain arguments presented by the applicant. For example, in regards to the applicants arguments regarding independent claim 1, the applicant states on (Pg. 11 of the remarks i.e., last paragraph) that “nowhere does the teachings of Cheng (Of Record) discloses determining a path loss at a layer, where the layer depends on an uplink communication type”. However Claim 1 does not directly claim that the layer depends on “an uplink communication type” but rather independent claim 1 claims “wherein the layer is based at least in part on the selected power control configuration”. Although the power control configuration for an uplink communication is based at least in part on an uplink communication type of the uplink communication as claimed in claim 1, the layer does not directly depend on an uplink communication type as argued by the applicant on (Pg. 11 of the remarks).  

In regards to the applicants arguments regarding the rejection of dependent claim 10 as amended, a new ground(s) of rejection has been set forth for dependent claim 10 as amended. Therefore arguments presented with respect to dependent claim 10 as amended are considered moot. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 5-7, 9, 11, 16-18, 20-21, 23, 25-26, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. WO (2013/006200) A1 in view of Cheng US (2018/0324708), further in view of Mazzarese et al. US (2015/0244444), and further in view of Matsumura et al. US (2021/0119680).  

Regarding Claim 1, Yang discloses an apparatus (see Fig. 2 i.e., UE 102) for wireless communication, comprising: a memory (see Fig. 2 i.e., UE includes memory & Fig. 6); 

and at least one processor (see Fig. 2 i.e., UE includes processor) coupled to the memory (see Fig. 2 i.e., UE includes memory & Fig. 6); 

wherein the at least one processor is configured to: Select a power control configuration (see Fig. 2 i.e., step 2 on bottom left of the figure & Pg. 6 lines 8-11 i.e., The UE uses the received information (i.e., selected power control configuration”) to estimate path loss during communication involving the multi-RP set and to select an appropriate uplink transmission power (i.e., power control configuration”), based upon the estimated path loss, to use in subsequent uplink transmission with the RP set for both data and control channels, Pg. 8 lines 27-28 – Pg. 9 line 1 i.e., Module 506 estimates the overall uplink path loss for use in determining the uplink power level to use for transmissions to the RPs designated as members of the RP set & Pg. 9 lines 14-20 i.e., Module 508 determines uplink power level (i.e., power control configuration”) for use in data and control channels as a function of the overall estimated path loss…The UE and the RPs of the designated set within the eNB then proceed to communicate (i.e., “uplink communication”) using the determined uplink power (i.e., power control configuration”)) for an uplink communication (see Pg. 2 line 27 – Pg. 3 line 1 i.e., plurality of reception points and that is arranged for joint processing of signals received from the mobile device by multiple reception points & Pg. 6 lines 10-11 i.e., uplink transmission with the RP set for both data and control channels & Pg. 9 lines 14-18 i.e., Module 508 determines uplink power level for use in data and control channels & lines 19-20 i.e., The UE and the RPs of the designated set within the eNB then proceed to communicate (i.e., uplink communication”) using the determined uplink power). 

Wherein the uplink communication is for reception by a plurality of reception points associated with one or more network devices, (see Fig. 2 i.e., reception points RP0-RP-N associated with eNB & Pg. 2 line 24-Pg. 3 line 1 i.e., determine uplink power during communication between a wireless mobile device and one or more base stations that are associated with a plurality of reception points and that is arranged for joint processing of signals received from the mobile device by multiple reception points & Pg. 4 lines 24-32 i.e., Figure 2 is an illustrative drawing showing communication and processing by a wireless mobile wireless device and a base station associated with multiple reception points…In some embodiments, the wireless mobile device 102 comprises UE and the base station 103 a home eNB that includes a plurality of reception points RP0-RPx & Pg. 5 lines 1-5 i.e., eNB in selecting a set of RP’s to be used for shared processing of communication involving this UE (indicated by Cell IDs) & lines 29-32 & Pg. 6 lines 28-30 i.e., the RP set for a given UE to be involved in joint or shared processing of signals transmitted by UE(i)). 

And wherein the power control configuration is included in a set of power control configurations corresponding to the plurality of reception points (see Fig. 2 i.e., Information of UE uplink RP set & Pg. 5 lines 5-17 i.e., the UE receives information from the eNB indicating the RP set and the downlink transmission power of each RP’s reference signal (“set of power control configurations corresponding to the plurality of reception points”) & Pg. 6 lines 3-11 i.e., The home eNB responds to the UE uplink power reference signal by wirelessly transmitting to the UE information indicating a multi-RP set, the downlink reference signal type and downlink reference signal transmission power for each RP of the set (“set of power control configurations corresponding to the plurality of reception points”), Pg. 7 lines 5-20 i.e., the following RP set information is transmitted to the UE(i) for each Rp(k): 1-3). 

Determine a path loss (see Pg. 5 lines 5-8 i.e., To support the accurate path loss measurement by a UE in the case of multiple RPs, the UE receives information from the eNB indicating the RP set and the downlink transmission power of each RP’s reference signal, Pg. 6 lines 8-11 i.e., The UE uses the received information to estimate path loss during communication involving the multi-RP set and to select an appropriate uplink transmission power, based upon the estimated path loss, to use in subsequent uplink transmission with the RP set for both data and control channels, Pg. 7 i.e., 2. Identity of the Downlink Reference signal type used for downlink path loss measurement, Pg. 7 lines 19-27 i.e., Figure 5 is an illustrative flow diagram representing a process 500 performed by the wireless mobile device in accordance with some embodiments. The UE is configured with computer program instruction code to implement the modules shown within Figure 5… In response to receipt of the RP set information, module 504 estimates path loss for each RP of the RP set. Specifically, based upon the indicated reference signal type, the UE measures the RSRP (Reference Signal Received Power) of the corresponding downlink reference signal, Pg. 8 lines 5-10 i.e., the UE estimate of path loss & Pg. 9 i.e., Module 508 determines uplink power level for use in data and control channels as a function of the overall estimated path loss…It will be appreciated that the UE may continue to monitor RSRP of the downlink reference signal received from the RPs of the set and may update its overall path loss estimate and the uplink power accordingly). 

and transmit the uplink communication according to the selected power control configuration (see Pg. 6 lines 8-11 & Pg. 9 lines 14-20 i.e., The UE and the RPs of the designated set within the eNB then proceed to communicate using the determined uplink power (i.e., “selected power control configuration”)). 

Wherein, to transmit the uplink communication according to the selected power control configuration (see Pg. 6 lines 8-11 & Pg. 9 lines 14-23), the at least one processor (see Fig. 2 i.e., UE 102 & Figures 5-6) is configured to transmit the uplink communication with a transmit power that is based at least in part on the path loss determined (see Fig. 5 i.e., step 508 Determine uplink power as a function of estimated path loss, Pg. 6 lines 8-11 i.e., The UE uses the received information to estimate path loss during communication involving the multi-RP set and to select an appropriate uplink transmission power, based upon the estimated path loss, to use in subsequent uplink transmission with the RP set for both data and control channels & Pg. 9 lines 14-23 i.e., Module 508 determines uplink power level for use in data and control channels as a function of the overall estimated path loss…It will be appreciated that the UE may continue to monitor RSRP of the downlink reference signal received from the RPs of the set and may update its overall path loss estimate and the uplink power accordingly)

Yang does not disclose selecting a power control configuration for the uplink communication based at least in part on an uplink communication type of the uplink communication. However the claim feature would be rendered obvious in view of Cheng US (2018/0324708).

Cheng discloses selecting a power control configuration for an uplink communication (see Abstract i.e., A method for determining a Physical Uplink Shared Channel (PUSCH) transmission power may comprise measuring reference signal received power, calculating downlink path loss by comparing the reference signal received power to a downlink transmit power from a next generation node B (gNB), obtaining parameters from the gNB, and determining the PUSCH transmission power based on a configured user equipment (UE) transmission power, bandwidth of PUSCH resource assignment, a target power including the sum of a cell specific nominal component and a UE specific component, a scaling factor, a downlink (DL) path loss, a UE specific parameter for different types of traffic, and a PUSCH power control adjustment state (i.e., “power control configuration”), Para’s [0005] i.e., PUSCH transmission power formula & [0012] i.e., a user equipment (UE) for determining a PUSCH transmission power using PUSCH transmission power formula)

based at least in part on an uplink communication type of the uplink communication (see Fig. 5 & Para’s [0005] i.e., the target power Po_Pusch,c(j) in PUSCH transmission power formula & [0007] i.e., the target power Po_Pusch,c(j) is determined based on a determined reliability requirement (i.e., “uplink communication type”) of the PUSCH transmission…In some embodiments, the reliability requirement may include one or more of Ultra Reliable Low Latency Communication (URLLC) (i.e., “uplink communication type”) and enhanced Mobile Broadband (eMBB) (i.e., “uplink communication type”), [0035] i.e., The communication system 100 may support service with different reliability requirements e.g., URLLC, eMBB, & [0053]).

Cheng further discloses wherein the uplink communication is for reception by a plurality of reception points associated with one or more base stations (see Para [0041] i.e., the UL transmission may be received at multiple reception points).

(Cheng suggests the PUSCH transmission power is determined and set to different values to support services with different reliability requirements e.g., URLLC, eMBB (see Para’s [0005], [0035], & [0053])).  

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for uplink power determined for the uplink communication according to a selected power control configuration as disclosed in Yang to be determined based at least in part on an uplink communication type of the uplink communication according to the PUSCH transmission power disclosed in Cheng who discloses the PUSCH transmission power is determined according to a selected power control configuration based at least in part on an uplink communication type because the motivation lies in Cheng that the PUSCH transmission power is determined in order to efficiently support services with different reliability requirements such as URLLC and eMBB.  

While Yang discloses the UE determining a path loss for selecting an appropriate uplink transmission power to use for uplink transmission (Yang, see Pg. 6 lines 8-11 & Pg. 9 lines 14-23), the combination of Yang in view of Cheng does not disclose that the path loss is determined at a layer. However the claim feature would be rendered obvious in view of Mazzarese et al. US (2015/0244444).

Mazzarese discloses a UE determining a path loss at a layer (see Para [0004] i.e., in order to support uplink power control, a physical layer of the UE needs to measure and report the RSRP to a high layer of the UE, after the high layer filters the reported RSRP, the physical layer measures a path loss (PL) needed in a uplink power control formula by using the filtered RSRP, and the like).

(Mazzarese suggests the path loss determined at the physical layer is needed in an uplink power control formula in order to support an appropriate uplink power control used for uplink communications (see Para [0004])).  

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the path loss determined by the UE for selecting an appropriate uplink transmission power to use for uplink transmission as disclosed in Yang in view of Cheng to be determined at a layer such as the physical layer as disclosed in the teachings of Mazzarese who discloses a UE determining a path loss at the physical layer because the motivation lies in Mazzarese that the path loss determined at the physical layer is needed in an uplink power control formula in order to support an appropriate uplink power control used for uplink communications.

While the combination of Yang in view of Cheng, and further in view of Mazzarese discloses the selected power control configuration used for the uplink communication (Yang, see Pg. 6 lines 3-11 & Pg.’s 7-9), the combination of Yang in view of Cheng, and further in view of Mazzarese does not disclose wherein the layer is based at least on part on the configuration. However the claim feature would be rendered obvious in view of Matsumura et al. US (2021/0119680).  

Matsumura discloses wherein a layer is based at least in part on a configuration selected for a UE to perform L1-RSRP measurement (see Para’s [0006] i.e., RSRP in the physical layer (layer 1) (L1-RSRP) is considered, [0070] i.e., in the case where the UE is configured with an SS/PBCH block or a CSI-RS resource for L1-RSRP measurement (or calculation) via higher layer signaling, the UE can measure L1-RSRP using the configured resource to report the L1-RSRP for beam management, & [0077] i.e., L1-RSRP measurement resources is configured in the higher layer so that the UE can perform L1-RSRP measurement). 

(Matsumura suggests physical layer L1-RSRP measurement resources are configured for the UE so that the UE can measure L1-RSRP using the configured resource to report the L1-RSRP for beam management which results in optimal communications between the UE and the base station based on the L1-RSRP measurement, (see Fig. 1 & Para’s [0070], [0077], & [0269])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the layer in which the path loss is determined using measured RSRP according to the selected power control configuration corresponding to the plurality of reception points as disclosed in the teachings of Yang in view of Cheng, and further in view of Mazzarese to be based at least in part on the selected power control configuration based on the teachings of Matsumura who discloses wherein the physical  layer L1 is based at least in part on a configuration selected for a UE which is used by the UE to perform L1-RSRP measurement on the physical layer because the motivation lies in  Matsumura that the physical layer L1-RSRP measurement resources are configured for the UE so that the UE can measure L1-RSRP using the configured resource to report the L1-RSRP for beam management which results in optimal communications between the UE and the base station based on the L1-RSRP measurement.  

Regarding Claim 2, the combination of Yang in view of Cheng, further in view of Mazzarese, and further in view of Matsumura  discloses the apparatus of claim 1, wherein the at least one processor is further configured to: receive, from a network device of the one or more network devices (Yang, see Fig, 2 i.e., Home eNB), signaling that indicates the set of power control configurations corresponding to the plurality of reception points,  (Yang, see Fig. 2 i.e., Information of UE uplink RP set & Pg. 5 lines 5-17 i.e., the UE receives information from the eNB indicating the RP set and the downlink transmission power of each RP’s reference signal (“set of power control configurations corresponding to the plurality of reception points”) & Pg. 6 lines 3-11 i.e., The home eNB responds to the UE uplink power reference signal by wirelessly transmitting to the UE information indicating a multi-RP set, the downlink reference signal type and downlink reference signal transmission power for each RP of the set (“set of power control configurations corresponding to the plurality of reception points”), Pg. 7 lines 5-20 i.e., the following RP set information is transmitted to the UE(i) for each Rp(k): 1-3). 

Regarding Claim 3, the combination of Yang in view of Cheng, further in view of Mazzarese, and further in view of Matsumura  discloses the apparatus of claim 1, wherein the processor is further configured to: receive an indication of the power control configuration from a network device of the one or more network devices, (Yang, see Fig. 3 i.e., step 306 & Pg. 6 lines 8-11 i.e., The UE uses the received information to estimate path loss during communication involving the multi-RP set and to select an appropriate uplink transmission power & Pg. 7) and select the power control configuration further based at least in part on the indication of the power control configuration (Yang, see Fig. 5 i.e., step 508, Pg. 6 lines 8-11 & Pg. 9 lines 14-18)

Regarding Claim 5, the combination of Yang in view of Cheng, further in view of Mazzarese, and further in view of Matsumura  discloses the apparatus of claim 1, wherein the set of power control configurations (Yang, see Pg. 7) comprises, for each reception point of the plurality of reception points (Yang, see Pg. 7 i.e., each RP(k)), a respective power control configuration (Yang, see Pg. 7 i.e., the following RP set information is transmitted to the UE for each RP(k)) for which the respective reception point is a primary reception point for the uplink communication, (Yang, see Pg. 4 line 31- Pg. 5 lines 1-5 & Pg. 7 lines 3-5 i.e., where RP(k) represents the constituent RPs (i.e., “primary reception point”) of the set of N RPs with the N largest magnitude measurements of received signal strength of the UE uplink power reference signal transmitted by UE(i) & lines 7-9 i.e., Module 306 sends to UE(i) indicia of the constituents of RP_set(i)).  

Regarding Claim 6, the combination of Yang in view of Cheng, further in view of Mazzarese, and further in view of Matsumura  discloses the method of claim 1, wherein the at least one processor is further configured to: determine one or more transmit power parameters for transmitting the uplink communication (Yang, see Pg. 6 lines 8-11 i.e., The UE uses the received information to estimate path loss during communication involving the multi-RP set and to select an appropriate uplink transmission power, based upon the estimated path loss, to use in subsequent uplink transmission with the RP set for both data and control channels & Pg. 9 lines 14-23) based at least in part on a measurement of a downlink communication based at least in part on the selected power control configuration, (Yang, see Pg. 5 lines 5-17 i.e., To support the accurate path loss measurement by a UE in the case of multiple RPs, the UE receives information from the eNB indicating the RP set and the downlink transmission power of each RP’s reference signal, Pg. 6 lines 8-11, & Pg. 7 i.e., step 2 Identity of the downlink reference signal type used for downlink path loss measurement & Pg. 7 lines 19-27)

Regarding Claim 7, the combination of Yang in view of Cheng, further in view of Mazzarese, and further in view of Matsumura  discloses the apparatus of claim 6, wherein the downlink communication comprises a reference signal (Yang, see Pg. 7 i.e., step 2 Identity of the downlink reference signal type used for downlink path loss measurement ) and wherein the measurement includes a reference signal received power (RSRP) for the reference signal, (Yang, see Pg. 7 lines 25-27 i.e., Specifically, based upon the indicated reference signal type, the UE measures the RSRP of the corresponding downlink reference signal).  

Regarding Claim 9, the combination of Yang in view of Cheng, and further in view of Matsumura discloses the apparatus of claim 1,wherein the at least one processor is further configured to: determine, at the apparatus, a reference signal received power (RSRP) for a reference signal received by the apparatus, (see Pg. 7 lines 25-27 i.e., Specifically, based upon the indicated reference signal type, the UE measures the RSRP of the corresponding downlink reference signal)

and  set a transmit power for the uplink communication based at least in part on the RSRP as determined at the apparatus, (see Pg. 7 lines 25-27, Pg. 8 lines 5-10 i.e., estimate of path loss based on RSRP & Pg. 9 lines 14-23). However Yang does not disclose wherein the layer is a physical layer of the apparatus and determine, at a physical layer of the UE, the RSRP and wherein the transmit power is based at least in part on the RSRP as determined at the physical layer of the UE. However the claim features would be rendered obvious in view of Mazzarese et al. US (2015/0244444).   

Mazzarese discloses wherein the layer is a physical layer of the apparatus (see Para [0004] i.e., physical layer)

Mazzarese discloses determining at a physical layer of the UE, RSRP (see Para [0004] i.e., in order to support an uplink control power, a physical layer of the UE needs to measure and report the RSRP to a higher layer of the UE).

wherein the transmit power is based on the RSRP as determined at the physical layer of the UE (see Para [0004] i.e., in order to support an uplink control power, a physical layer of the UE needs to measure and report the RSRP).

(Mazzarese suggests a physical layer of the UE needs to measure and report the RSRP to a higher layer of the UE, (see Para [0004]))

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the UE apparatus disclosed in Yang in view of Cheng, and further in view of Matsumura to determine the RSRP at a physical layer of the UE as disclosed in Mazzarese who discloses determining at a physical layer of the UE the RSRP in order to support an uplink control power. One of ordinary skill in the art would be motivated to combine the teachings of Mazzarese with Yang in view of Cheng, and further in view of Matsumura for achieving optimized processing of the RSRP at the physical layer instead of the higher layers resulting in less processing requirements at the higher layers. 

Regarding Claim 11, the combination of Yang in view of Cheng, further in view of Mazzarese, and further in view of Matsumura  discloses the apparatus of claim 1, further comprising:  wherein the uplink communication type comprises a low latency or high reliability communication type (Cheng, see Para’s [0005], [0035] i.e., URLLC & [0053])) and wherein: the transmit power for the uplink communication is based at least in part on a default transmit power for the low latency or high reliability communication type, (Yang, see Pg. 4 lines 5-8 i.e., high bandwidth low-latency transport network 107 will support low latency communications & Pg. 6 lines 8-11 i.e., appropriate uplink transmission power may be a default transmit power identified for the uplink transmission & Pg. 9 lines14-18 i.e., Module 508 determines uplink power level for use in data and control channels…based upon the uplink power control expressions defined (i.e., default transmit power) in section 5 of the specification 3GPP TS 36.213 & Cheng, see Para’s [0005], [0035] i.e., transmission power based on reliability requirement may be a default transmit power & [0053]) 

Regarding Claim 16, the combination of Yang in view of Cheng, further in view of Mazzarese, and further in view of Matsumura  discloses the apparatus of claim 1, wherein the uplink communication type comprises a low latency or high reliability communication type  (Cheng, see Para’s [0005], [0035] i.e., URLLC & [0053]) or a semi-persistently scheduled communication type.

Regarding Claim 17, the combination of Yang in view of Cheng, further in view of Mazzarese, and further in view of Matsumura  discloses the apparatus of claim 16, wherein to transmit the uplink communication according to the selected power control configuration, the at least one processor is configured to: transmit the uplink communication at the transmit power specific to the low latency or high reliability communication type (Cheng, see Para’s [0005], [0035] i.e., URLLC & [0053]) or the semi-persistently scheduled communication type.

Regarding Claim 18, the combination of Yang in view of Cheng, further in view of Mazzarese, and further in view of Matsumura discloses the apparatus of claim 16, wherein to select the power control configuration, the at least one processor is configured to: select a step size for transmit power adjustments (see Pg. 6 lines 8-11 i.e., select an appropriate uplink transmission power (i.e., step size for transmit power adjustments), based upon estimated path loss, to use in subsequent uplink transmission & Pg. 9 lines 19-23 i.e., the UE may continue to monitor RSRP of the downlink reference signal received from the RPs of the set and may update its overall path loss estimate and the uplink power accordingly (i.e., “transmit power adjustments”)) specific to the low latency or high reliability communication type (see Pg. 4 lines 5-8 i.e., high bandwidth low-latency transport network 107 will support low latency communications & Cheng, see Para’s [0005] i.e., PUSCH power control adjustment state, [0035] i.e., target power based on URLLC & [0053]) or the semi-persistently scheduled communication type.

Regarding Claim 20, Yang discloses an apparatus (see Fig. 2 i.e., Home eNB) for wireless communication, comprising: a memory (see Fig. 2 i.e., Home eNB includes memory) and at least one processor (see Fig. 2 i.e., Home eNB includes processor), coupled to the memory (see Fig. 2 i.e., Home eNB); wherein the at least one processor is configured to:

select a power control configuration for an uplink communication from a user equipment (UE), (see Fig. 2 i.e., Information of UE uplink RP set includes selecting a power control configuration for uplink communication from the UE & Pg. 6 lines 8-11 i.e., The UE uses the received information (i.e., “selected power control configuration”) to estimate path loss during communication involving the multi-RP set and to select an appropriate uplink transmission power, based upon the estimated path loss, to use in subsequent uplink transmission with the RP set for both data and control channels, Pg. 8 lines 27-28 – Pg. 9 line 1 i.e., Module 506 estimates the overall uplink path loss for use in determining the uplink power level to use for transmissions to the RPs designated as members of the RP set & Pg. 9 lines 14-20 i.e., Module 508 determines uplink power level (i.e., power control configuration”) for use in data and control channels as a function of the overall estimated path loss…The UE and the RPs of the designated set within the eNB then proceed to communicate using the determined uplink power (i.e., power control configuration”)). 

Wherein a path loss is to be determined by the UE (see Pg. 5 lines 5-8 i.e., To support the accurate path loss measurement by a UE in the case of multiple RPs, the UE receives information from the eNB indicating the RP set and the downlink transmission power of each RP’s reference signal, Pg. 6 lines 8-11 i.e., The UE uses the received information to estimate path loss during communication involving the multi-RP set and to select an appropriate uplink transmission power, based upon the estimated path loss, to use in subsequent uplink transmission with the RP set for both data and control channels, Pg. 7 i.e., 2. Identity of the Downlink Reference signal type used for downlink path loss measurement, Pg. 7 lines 19-27 i.e., Figure 5 is an illustrative flow diagram representing a process 500 performed by the wireless mobile device in accordance with some embodiments. The UE is configured with computer program instruction code to implement the modules shown within Figure 5… In response to receipt of the RP set information, module 504 estimates path loss for each RP of the RP set. Specifically, based upon the indicated reference signal type, the UE measures the RSRP (Reference Signal Received Power) of the corresponding downlink reference signal, Pg. 8 lines 5-10 i.e., the UE estimate of path loss & Pg. 9 i.e., Module 508 determines uplink power level for use in data and control channels as a function of the overall estimated path loss…It will be appreciated that the UE may continue to monitor RSRP of the downlink reference signal received from the RPs of the set and may update its overall path loss estimate and the uplink power accordingly). 

Wherein the uplink communication is for reception by a plurality of reception points, (see Fig. 2 i.e., reception points RP0-RP-N & Pg. 2 line 24-Pg. 3 line 1 i.e., determine uplink power during communication between a wireless mobile device and one or more base stations that are associated with a plurality of reception points and that is arranged for joint processing of signals received from the mobile device by multiple reception points & Pg. 4 lines 24-32 i.e., Figure 2 is an illustrative drawing showing communication and processing by a wireless mobile wireless device and a base station associated with multiple reception points…In some embodiments, the wireless mobile device 102 comprises UE and the base station 103 a home eNB that includes a plurality of reception points RP0-RPx & Pg. 5 lines 1-5 i.e., eNB in selecting a set of RP’s to be used for shared processing of communication involving this UE (indicated by Cell IDs) & lines 29-32 & Pg. 6 lines 28-30 i.e., the RP set for a given UE to be involved in joint or shared processing of signals transmitted by UE(i)). 

And wherein the power control configuration is included in a set of power control configurations corresponding to the plurality of reception points;  (see Fig. 2 i.e., Information of UE uplink RP set & Pg. 5 lines 5-17 i.e., the UE receives information from the eNB indicating the RP set and the downlink transmission power of each RP’s reference signal (“set of power control configurations corresponding to the plurality of reception points”) & Pg. 6 lines 3-11 i.e., The home eNB responds to the UE uplink power reference signal by wirelessly transmitting to the UE information indicating a multi-RP set, the downlink reference signal type and downlink reference signal transmission power for each RP of the set (“set of power control configurations corresponding to the plurality of reception points”), Pg. 7 lines 5-20 i.e., the following RP set information is transmitted to the UE(i) for each Rp(k): 1-3).

transmit, to the UE, an indication of the selected power control configuration, (see Fig. 2 i.e., Information of UE uplink RP set & Pg. 5 lines 5-17 i.e., the UE receives information from the eNB indicating the RP set and the downlink transmission power of each RP’s reference signal (“set of power control configurations corresponding to the plurality of reception points”) & Pg. 6 lines 3-11 i.e., The home eNB responds to the UE uplink power reference signal by wirelessly transmitting to the UE information indicating a multi-RP set, the downlink reference signal type and downlink reference signal transmission power for each RP of the set (“set of power control configurations corresponding to the plurality of reception points”), Pg. 7 lines 5-20 i.e., the following RP set information is transmitted to the UE(i) for each Rp(k): 1-3).

and  receive, from the UE, the uplink communication in accordance with the selected power control configuration, (see Pg. 6 lines 8-11 & Pg. 9 lines 14-20 i.e., The UE and the RPs of the designated set within the eNB then proceed to communicate using the determined uplink power (i.e., “selected power control configuration”)).

Yang does not disclose a power control configuration for the uplink communication is based at least in part on an uplink communication type of the uplink communication. However the claim feature would be rendered obvious in view of Cheng US (2018/0324708).

Cheng discloses a power control configuration for an uplink communication (see Abstract i.e., A method for determining a Physical Uplink Shared Channel (PUSCH) transmission power may comprise measuring reference signal received power, calculating downlink path loss by comparing the reference signal received power to a downlink transmit power from a next generation node B (gNB), obtaining parameters from the gNB, and determining the PUSCH transmission power based on a configured user equipment (UE) transmission power, bandwidth of PUSCH resource assignment, a target power including the sum of a cell specific nominal component and a UE specific component, a scaling factor, a downlink (DL) path loss, a UE specific parameter for different types of traffic, and a PUSCH power control adjustment state (i.e., “power control configuration”), Para’s [0005] i.e., PUSCH transmission power formula & [0012] i.e., a user equipment (UE) for determining a PUSCH transmission power using PUSCH transmission power formula)

Is based at least in part on an uplink communication type of the uplink communication (see Fig. 5 & Para’s [0005] i.e., the target power Po_Pusch,c(j) in PUSCH transmission power formula & [0007] i.e., the target power Po_Pusch,c(j) is determined based on a determined reliability requirement (i.e., “uplink communication type”) of the PUSCH transmission…In some embodiments, the reliability requirement may include one or more of Ultra Reliable Low Latency Communication (URLLC) (i.e., “uplink communication type”) and enhanced Mobile Broadband (eMBB) (i.e., “uplink communication type”), [0035] i.e., The communication system 100 may support service with different reliability requirements e.g., URLLC, eMBB, & [0053]).

Cheng further discloses wherein the uplink communication is for reception by a plurality of reception points associated with one or more base stations (see Para [0041] i.e., the UL transmission may be received at multiple reception points).

(Cheng suggests the PUSCH transmission power is determined and set to different values to support services with different reliability requirements e.g., URLLC, eMBB (see Para’s [0005], [0035], & [0053])).  

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for uplink power determined for the uplink communication according to the power control configuration as disclosed in Yang to be determined based at least in part on an uplink communication type of the uplink communication according to the PUSCH transmission power disclosed in Cheng who discloses the PUSCH transmission power is determined according to a selected power control configuration based at least in part on an uplink communication type because the motivation lies in Cheng that the PUSCH transmission power is determined in order to efficiently support services with different reliability requirements such as URLLC and eMBB.  

While Yang discloses the UE determining a path loss for selecting an appropriate uplink transmission power to use for uplink transmission (Yang, see Pg. 6 lines 8-11 & Pg. 9 lines 14-23), the combination of Yang in view of Cheng does not disclose that the path loss is determined at a layer. However the claim feature would be rendered obvious in view of Mazzarese et al. US (2015/0244444).

Mazzarese discloses a UE determining a path loss at a layer (see Para [0004] i.e., in order to support uplink power control, a physical layer of the UE needs to measure and report the RSRP to a high layer of the UE, after the high layer filters the reported RSRP, the physical layer measures a path loss (PL) needed in a uplink power control formula by using the filtered RSRP, and the like).

(Mazzarese suggests the path loss determined at the physical layer is needed in an uplink power control formula in order to support an appropriate uplink power control used for uplink communications (see Para [0004])). 
 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the path loss determined by the UE for selecting an appropriate uplink transmission power to use for uplink transmission as disclosed in Yang in view of Cheng to be determined at a layer such as the physical layer as disclosed in the teachings of Mazzarese who discloses a UE determining a path loss at the physical layer because the motivation lies in Mazzarese that the path loss determined at the physical layer is needed in an uplink power control formula in order to support an appropriate uplink power control used for uplink communications.

While the combination of Yang in view of Cheng, and further in view of Mazzarese discloses the selected power control configuration used for the uplink communication (Yang, see Pg. 6 lines 3-11 & Pg.’s 7-9), the combination of Yang in view of Cheng, and further in view of Mazzarese does not disclose wherein the layer is based at least on part on the configuration. However the claim feature would be rendered obvious in view of Matsumura et al. US (2021/0119680).  

Matsumura discloses wherein a layer is based at least in part on a configuration selected for a UE to perform L1-RSRP measurement (see Para’s [0006] i.e., RSRP in the physical layer (layer 1) (L1-RSRP) is considered, [0070] i.e., in the case where the UE is configured with an SS/PBCH block or a CSI-RS resource for L1-RSRP measurement (or calculation) via higher layer signaling, the UE can measure L1-RSRP using the configured resource to report the L1-RSRP for beam management, & [0077] i.e., L1-RSRP measurement resources is configured in the higher layer so that the UE can perform L1-RSRP measurement). 

(Matsumura suggests physical layer L1-RSRP measurement resources are configured for the UE so that the UE can measure L1-RSRP using the configured resource to report the L1-RSRP for beam management which results in optimal communications between the UE and the base station based on the L1-RSRP measurement, (see Fig. 1 & Para’s [0070], [0077], & [0269])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the layer in which the path loss is determined using measured RSRP according to the selected power control configuration corresponding to the plurality of reception points as disclosed in the teachings of Yang in view of Cheng, and further in view of Mazzarese to be based at least in part on the selected power control configuration based on the teachings of Matsumura who discloses wherein the physical  layer L1 is based at least in part on a configuration selected for a UE which is used by the UE to perform L1-RSRP measurement on the physical layer because the motivation lies in  Matsumura that the physical layer L1-RSRP measurement resources are configured for the UE so that the UE can measure L1-RSRP using the configured resource to report the L1-RSRP for beam management which results in optimal communications between the UE and the base station based on the L1-RSRP measurement.  

Regarding Claim 21, the combination of Yang in view of Cheng, further in view of Mazzarese, and further in view of Matsumura discloses the method of claim 20, wherein the at least one processor is further configured to: transmit, to the UE, signaling that indicates the set of power control configurations corresponding to the plurality of reception points. (Yang, see Fig. 2 i.e., Information of UE uplink RP set & Pg. 5 lines 5-17 i.e., the UE receives information from the eNB indicating the RP set and the downlink transmission power of each RP’s reference signal (“set of power control configurations corresponding to the plurality of reception points”) & Pg. 6 lines 3-11 i.e., The home eNB responds to the UE uplink power reference signal by wirelessly transmitting to the UE information indicating a multi-RP set, the downlink reference signal type and downlink reference signal transmission power for each RP of the set (“set of power control configurations corresponding to the plurality of reception points”), Pg. 7 lines 5-20 i.e., the following RP set information is transmitted to the UE(i) for each Rp(k): 1-3). 

Regarding Claim 23, the combination of Yang in view of Cheng, further in view of Mazzarese, and further in view of Matsumura discloses the apparatus of claim 20, wherein the set of power control configurations (Yang, see Pg. 7) includes, for each reception point of the plurality of reception points (Yang, see Pg. 7 i.e., each RP(k)), a respective power control configuration (Yang, see Pg. 7 i.e., the following RP set information is transmitted to the UE for each RP(k)) for which the respective reception point is a primary reception point for the uplink communication, (Yang, see Pg. 4 line 31- Pg. 5 lines 1-5 & Pg. 7 lines 3-5 i.e., where RP(k) represents the constituent RPs (i.e., “primary reception point”) of the set of N RPs with the N largest magnitude measurements of received signal strength of the UE uplink power reference signal transmitted by UE(i) & lines 7-9 i.e., Module 306 sends to UE(i) indicia of the constituents of RP_set(i)).  

Regarding Claim 25, the combination of Yang in view of Cheng and further in view of Matsumura discloses the apparatus of claim 20, wherein to transmit the indication of the selected power control configuration, the processor is configured to cause the apparatus to: transmit, to the UE, an indication to adjust the transmit power of the uplink communication (see Fig. 2 i.e., Information of UE uplink RP set & Pg. 5 lines 5-17 i.e., the UE receives information from the eNB indicating the RP set and the downlink transmission power of each RP’s reference signal (“set of power control configurations corresponding to the plurality of reception points”) & Pg. 6 lines 3-11 i.e., The home eNB responds to the UE uplink power reference signal by wirelessly transmitting to the UE information indicating a multi-RP set, the downlink reference signal type and downlink reference signal transmission power for each RP of the set (“set of power control configurations corresponding to the plurality of reception points”), Pg. 7 lines 5-20 i.e., the following RP set information is transmitted to the UE(i) for each Rp(k): 1-3 & Pg. 9). 

based at least in part on measurements by the UE, (see Pg. 7 lines 25-27 i.e., Specifically, based upon the indicated reference signal type, the UE measures the RSRP of the corresponding downlink reference signal).

Yang in view of Cheng, and further in view of Matsumura does not disclose the claim feature of based at least in part on physical layer measurements by the UE. However the claim features would be rendered obvious in view of Mazzarese et al. US (2015/024444).   

Mazzarese discloses physical layer measurements performed by the UE, including RSRP (see Para [0004] i.e., in order to support an uplink control power, a physical layer of the UE needs to measure and report the RSRP to a higher layer of the UE).

and adjusting the transmit power of the uplink communication based on the RSRP determined at the physical layer of the UE (see Para [0004] i.e., in order to support an uplink control power, a physical layer of the UE needs to measure and report the RSRP).

(Mazzarese suggests a physical layer of the UE needs to measure and report the RSRP to a higher layer of the UE, (see Para [0004]))

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the UE disclosed in Yang in view of Cheng and further in view of Matsumura to determine the RSRP at a physical layer of the UE as disclosed in Mazzarese who discloses determining at a physical layer of the UE the RSRP in order to support an uplink control power. One of ordinary skill in the art would be motivated to combine the teachings of Mazzarese with Yang in view of Cheng and further in view of Matsumura for achieving optimized processing of the RSRP at the physical layer instead of the higher layers resulting in less processing requirements at the higher layers. 

Regarding Claim 26, the combination of Yang in view of Cheng, further in view of Mazzarese, and further in view of Matsumura discloses the method of claim 20, wherein determining the power control configuration comprises: wherein the uplink communication type comprises a low latency or high reliability communication type or a semi-persistently scheduled communication type, and wherein, to select the power control configuration, the at least one processor is configured to select a default transmit power or step size for transmit power adjustments, (Yang, see Pg. 6 lines 8-11 i.e., select an appropriate uplink transmission power (i.e., step size for transmit power adjustments), based upon estimated path loss, to use in subsequent uplink transmission & Pg. 9 lines 19-23 i.e., the UE may continue to monitor RSRP of the downlink reference signal received from the RPs of the set and may update its overall path loss estimate and the uplink power accordingly (i.e., “transmit power adjustments”)) that is specific to the low latency or high reliability communication type (see Pg. 4 lines 5-8 i.e., high bandwidth low-latency transport network 107 will support low latency communications) or the semi-persistently scheduled communication type).  (Yang, see Pg. 4 lines 5-8 i.e., high bandwidth low-latency transport network 107 will support low latency communications & Pg. 6 lines 8-11 i.e., appropriate uplink transmission power may be a default transmit power identified for the uplink transmission & Pg. 9 lines14-18 i.e., Module 508 determines uplink power level for use in data and control channels…based upon the uplink power control expressions defined (i.e., default transmit power) in section 5 of the specification 3GPP TS 36.213 & Cheng, see Para’s [0005], [0035] i.e., transmission power based on reliability requirement may be a default transmit power & [0053]) 

Regarding Claim 29, Yang discloses a method for wireless communication performed by an apparatus (see Fig. 2 i.e., UE), comprising: Selecting a power control configuration (see Fig. 2 i.e., step 2 on bottom left of the figure & Pg. 6 lines 8-11 i.e., The UE uses the received information (i.e., selected power control configuration”) to estimate path loss during communication involving the multi-RP set and to select an appropriate uplink transmission power (i.e., power control configuration”), based upon the estimated path loss, to use in subsequent uplink transmission with the RP set for both data and control channels, Pg. 8 lines 27-28 – Pg. 9 line 1 i.e., Module 506 estimates the overall uplink path loss for use in determining the uplink power level to use for transmissions to the RPs designated as members of the RP set & Pg. 9 lines 14-20 i.e., Module 508 determines uplink power level (i.e., power control configuration”) for use in data and control channels as a function of the overall estimated path loss…The UE and the RPs of the designated set within the eNB then proceed to communicate (i.e., “uplink communication”) using the determined uplink power (i.e., power control configuration”)) for an uplink communication (see Pg. 2 line 27 – Pg. 3 line 1 i.e., plurality of reception points and that is arranged for joint processing of signals received from the mobile device by multiple reception points & Pg. 6 lines 10-11 i.e., uplink transmission with the RP set for both data and control channels & Pg. 9 lines 14-18 i.e., Module 508 determines uplink power level for use in data and control channels & lines 19-20 i.e., The UE and the RPs of the designated set within the eNB then proceed to communicate (i.e., uplink communication”) using the determined uplink power). 

Wherein the uplink communication is for reception by a plurality of reception points, (see Fig. 2 i.e., reception points RP0-RP-N & Pg. 2 line 24-Pg. 3 line 1 i.e., determine uplink power during communication between a wireless mobile device and one or more base stations that are associated with a plurality of reception points and that is arranged for joint processing of signals received from the mobile device by multiple reception points & Pg. 4 lines 24-32 i.e., Figure 2 is an illustrative drawing showing communication and processing by a wireless mobile wireless device and a base station associated with multiple reception points…In some embodiments, the wireless mobile device 102 comprises UE and the base station 103 a home eNB that includes a plurality of reception points RP0-RPx & Pg. 5 lines 1-5 i.e., eNB in selecting a set of RP’s to be used for shared processing of communication involving this UE (indicated by Cell IDs) & lines 29-32 & Pg. 6 lines 28-30 i.e., the RP set for a given UE to be involved in joint or shared processing of signals transmitted by UE(i)). 

And wherein the power control configuration is included in a set of power control configurations corresponding to the plurality of reception points (see Fig. 2 i.e., Information of UE uplink RP set & Pg. 5 lines 5-17 i.e., the UE receives information from the eNB indicating the RP set and the downlink transmission power of each RP’s reference signal (“set of power control configurations corresponding to the plurality of reception points”) & Pg. 6 lines 3-11 i.e., The home eNB responds to the UE uplink power reference signal by wirelessly transmitting to the UE information indicating a multi-RP set, the downlink reference signal type and downlink reference signal transmission power for each RP of the set (“set of power control configurations corresponding to the plurality of reception points”), Pg. 7 lines 5-20 i.e., the following RP set information is transmitted to the UE(i) for each Rp(k): 1-3). 

Determining a path loss (see Pg. 5 lines 5-8 i.e., To support the accurate path loss measurement by a UE in the case of multiple RPs, the UE receives information from the eNB indicating the RP set and the downlink transmission power of each RP’s reference signal, Pg. 6 lines 8-11 i.e., The UE uses the received information to estimate path loss during communication involving the multi-RP set and to select an appropriate uplink transmission power, based upon the estimated path loss, to use in subsequent uplink transmission with the RP set for both data and control channels, Pg. 7 i.e., 2. Identity of the Downlink Reference signal type used for downlink path loss measurement, Pg. 7 lines 19-27 i.e., Figure 5 is an illustrative flow diagram representing a process 500 performed by the wireless mobile device in accordance with some embodiments. The UE is configured with computer program instruction code to implement the modules shown within Figure 5… In response to receipt of the RP set information, module 504 estimates path loss for each RP of the RP set. Specifically, based upon the indicated reference signal type, the UE measures the RSRP (Reference Signal Received Power) of the corresponding downlink reference signal, Pg. 8 lines 5-10 i.e., the UE estimate of path loss & Pg. 9 i.e., Module 508 determines uplink power level for use in data and control channels as a function of the overall estimated path loss…It will be appreciated that the UE may continue to monitor RSRP of the downlink reference signal received from the RPs of the set and may update its overall path loss estimate and the uplink power accordingly). 

and transmitting the uplink communication according to the selected power control configuration (see Pg. 6 lines 8-11 & Pg. 9 lines 14-20 i.e., The UE and the RPs of the designated set within the eNB then proceed to communicate using the determined uplink power (i.e., “selected power control configuration”)). 

Wherein transmitting the uplink communication according to the selected power control configuration (see Pg. 6 lines 8-11 & Pg. 9 lines 14-23), comprises transmitting the uplink communication with a transmit power that is based at least in part on the path loss determined (see Fig. 5 i.e., step 508 Determine uplink power as a function of estimated path loss, Pg. 6 lines 8-11 i.e., The UE uses the received information to estimate path loss during communication involving the multi-RP set and to select an appropriate uplink transmission power, based upon the estimated path loss, to use in subsequent uplink transmission with the RP set for both data and control channels & Pg. 9 lines 14-23 i.e., Module 508 determines uplink power level for use in data and control channels as a function of the overall estimated path loss…It will be appreciated that the UE may continue to monitor RSRP of the downlink reference signal received from the RPs of the set and may update its overall path loss estimate and the uplink power accordingly)

Yang does not disclose selecting a power control configuration for the uplink communication based at least in part on an uplink communication type of the uplink communication. However the claim feature would be rendered obvious in view of Cheng US (2018/0324708).

Cheng discloses selecting a power control configuration for an uplink communication (see Abstract i.e., A method for determining a Physical Uplink Shared Channel (PUSCH) transmission power may comprise measuring reference signal received power, calculating downlink path loss by comparing the reference signal received power to a downlink transmit power from a next generation node B (gNB), obtaining parameters from the gNB, and determining the PUSCH transmission power based on a configured user equipment (UE) transmission power, bandwidth of PUSCH resource assignment, a target power including the sum of a cell specific nominal component and a UE specific component, a scaling factor, a downlink (DL) path loss, a UE specific parameter for different types of traffic, and a PUSCH power control adjustment state (i.e., “power control configuration”), Para’s [0005] i.e., PUSCH transmission power formula & [0012] i.e., a user equipment (UE) for determining a PUSCH transmission power using PUSCH transmission power formula)

based at least in part on an uplink communication type of the uplink communication (see Fig. 5 & Para’s [0005] i.e., the target power Po_Pusch,c(j) in PUSCH transmission power formula & [0007] i.e., the target power Po_Pusch,c(j) is determined based on a determined reliability requirement (i.e., “uplink communication type”) of the PUSCH transmission…In some embodiments, the reliability requirement may include one or more of Ultra Reliable Low Latency Communication (URLLC) (i.e., “uplink communication type”) and enhanced Mobile Broadband (eMBB) (i.e., “uplink communication type”), [0035] i.e., The communication system 100 may support service with different reliability requirements e.g., URLLC, eMBB, & [0053]).

Cheng further discloses wherein the uplink communication is for reception by a plurality of reception points associated with one or more base stations (see Para [0041] i.e., the UL transmission may be received at multiple reception points).

(Cheng suggests the PUSCH transmission power is determined and set to different values to support services with different reliability requirements e.g., URLLC, eMBB (see Para’s [0005], [0035], & [0053])).  

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for uplink power determined for the uplink communication according to a selected power control configuration as disclosed in Yang to be determined based at least in part on an uplink communication type of the uplink communication according to the PUSCH transmission power disclosed in Cheng who discloses the PUSCH transmission power is determined according to a selected power control configuration based at least in part on an uplink communication type because the motivation lies in Cheng that the PUSCH transmission power is determined in order to efficiently support services with different reliability requirements such as URLLC and eMBB.  

While Yang discloses the UE determining a path loss for selecting an appropriate uplink transmission power to use for uplink transmission (Yang, see Pg. 6 lines 8-11 & Pg. 9 lines 14-23), the combination of Yang in view of Cheng does not disclose that the path loss is determined at a layer. However the claim feature would be rendered obvious in view of Mazzarese et al. US (2015/0244444).

Mazzarese discloses a UE determining a path loss at a layer (see Para [0004] i.e., in order to support uplink power control, a physical layer of the UE needs to measure and report the RSRP to a high layer of the UE, after the high layer filters the reported RSRP, the physical layer measures a path loss (PL) needed in a uplink power control formula by using the filtered RSRP, and the like).

(Mazzarese suggests the path loss determined at the physical layer is needed in an uplink power control formula in order to support an appropriate uplink power control used for uplink communications (see Para [0004])).  

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the path loss determined by the UE for selecting an appropriate uplink transmission power to use for uplink transmission as disclosed in Yang in view of Cheng to be determined at a layer such as the physical layer as disclosed in the teachings of Mazzarese who discloses a UE determining a path loss at the physical layer because the motivation lies in Mazzarese that the path loss determined at the physical layer is needed in an uplink power control formula in order to support an appropriate uplink power control used for uplink communications.

While the combination of Yang in view of Cheng, and further in view of Mazzarese discloses the selected power control configuration used for the uplink communication (Yang, see Pg. 6 lines 3-11 & Pg.’s 7-9), the combination of Yang in view of Cheng, and further in view of Mazzarese does not disclose wherein the layer is based at least on part on the configuration. However the claim feature would be rendered obvious in view of Matsumura et al. US (2021/0119680).  

Matsumura discloses wherein a layer is based at least in part on a configuration selected for a UE to perform L1-RSRP measurement (see Para’s [0006] i.e., RSRP in the physical layer (layer 1) (L1-RSRP) is considered, [0070] i.e., in the case where the UE is configured with an SS/PBCH block or a CSI-RS resource for L1-RSRP measurement (or calculation) via higher layer signaling, the UE can measure L1-RSRP using the configured resource to report the L1-RSRP for beam management, & [0077] i.e., L1-RSRP measurement resources is configured in the higher layer so that the UE can perform L1-RSRP measurement). 

(Matsumura suggests physical layer L1-RSRP measurement resources are configured for the UE so that the UE can measure L1-RSRP using the configured resource to report the L1-RSRP for beam management which results in optimal communications between the UE and the base station based on the L1-RSRP measurement, (see Fig. 1 & Para’s [0070], [0077], & [0269])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the layer in which the path loss is determined using measured RSRP according to the selected power control configuration corresponding to the plurality of reception points as disclosed in the teachings of Yang in view of Cheng, and further in view of Mazzarese to be based at least in part on the selected power control configuration based on the teachings of Matsumura who discloses wherein the physical  layer L1 is based at least in part on a configuration selected for a UE which is used by the UE to perform L1-RSRP measurement on the physical layer because the motivation lies in  Matsumura that the physical layer L1-RSRP measurement resources are configured for the UE so that the UE can measure L1-RSRP using the configured resource to report the L1-RSRP for beam management which results in optimal communications between the UE and the base station based on the L1-RSRP measurement.  

Regarding Claim 30, Yang discloses a method of wireless communication performed by a network device (see Fig. 2 i.e., Home eNB), comprising: selecting a power control configuration for an uplink communication from a user equipment (UE), (see Fig. 2 i.e., Information of UE uplink RP set includes selecting a power control configuration for uplink communication from the UE & Pg. 6 lines 8-11 i.e., The UE uses the received information (i.e., “selected power control configuration”) to estimate path loss during communication involving the multi-RP set and to select an appropriate uplink transmission power, based upon the estimated path loss, to use in subsequent uplink transmission with the RP set for both data and control channels, Pg. 8 lines 27-28 – Pg. 9 line 1 i.e., Module 506 estimates the overall uplink path loss for use in determining the uplink power level to use for transmissions to the RPs designated as members of the RP set & Pg. 9 lines 14-20 i.e., Module 508 determines uplink power level (i.e., power control configuration”) for use in data and control channels as a function of the overall estimated path loss…The UE and the RPs of the designated set within the eNB then proceed to communicate using the determined uplink power (i.e., power control configuration”)). 

Wherein a path loss is to be determined by the UE (see Pg. 5 lines 5-8 i.e., To support the accurate path loss measurement by a UE in the case of multiple RPs, the UE receives information from the eNB indicating the RP set and the downlink transmission power of each RP’s reference signal, Pg. 6 lines 8-11 i.e., The UE uses the received information to estimate path loss during communication involving the multi-RP set and to select an appropriate uplink transmission power, based upon the estimated path loss, to use in subsequent uplink transmission with the RP set for both data and control channels, Pg. 7 i.e., 2. Identity of the Downlink Reference signal type used for downlink path loss measurement, Pg. 7 lines 19-27 i.e., Figure 5 is an illustrative flow diagram representing a process 500 performed by the wireless mobile device in accordance with some embodiments. The UE is configured with computer program instruction code to implement the modules shown within Figure 5… In response to receipt of the RP set information, module 504 estimates path loss for each RP of the RP set. Specifically, based upon the indicated reference signal type, the UE measures the RSRP (Reference Signal Received Power) of the corresponding downlink reference signal, Pg. 8 lines 5-10 i.e., the UE estimate of path loss & Pg. 9 i.e., Module 508 determines uplink power level for use in data and control channels as a function of the overall estimated path loss…It will be appreciated that the UE may continue to monitor RSRP of the downlink reference signal received from the RPs of the set and may update its overall path loss estimate and the uplink power accordingly). 


Wherein the uplink communication is for reception by a plurality of reception points, (see Fig. 2 i.e., reception points RP0-RP-N & Pg. 2 line 24-Pg. 3 line 1 i.e., determine uplink power during communication between a wireless mobile device and one or more base stations that are associated with a plurality of reception points and that is arranged for joint processing of signals received from the mobile device by multiple reception points & Pg. 4 lines 24-32 i.e., Figure 2 is an illustrative drawing showing communication and processing by a wireless mobile wireless device and a base station associated with multiple reception points…In some embodiments, the wireless mobile device 102 comprises UE and the base station 103 a home eNB that includes a plurality of reception points RP0-RPx & Pg. 5 lines 1-5 i.e., eNB in selecting a set of RP’s to be used for shared processing of communication involving this UE (indicated by Cell IDs) & lines 29-32 & Pg. 6 lines 28-30 i.e., the RP set for a given UE to be involved in joint or shared processing of signals transmitted by UE(i)). 

And wherein the power control configuration is included in a set of power control configurations corresponding to the plurality of reception points;  (see Fig. 2 i.e., Information of UE uplink RP set & Pg. 5 lines 5-17 i.e., the UE receives information from the eNB indicating the RP set and the downlink transmission power of each RP’s reference signal (“set of power control configurations corresponding to the plurality of reception points”) & Pg. 6 lines 3-11 i.e., The home eNB responds to the UE uplink power reference signal by wirelessly transmitting to the UE information indicating a multi-RP set, the downlink reference signal type and downlink reference signal transmission power for each RP of the set (“set of power control configurations corresponding to the plurality of reception points”), Pg. 7 lines 5-20 i.e., the following RP set information is transmitted to the UE(i) for each Rp(k): 1-3).

transmitting, to the UE, an indication of the selected power control configuration, (see Fig. 2 i.e., Information of UE uplink RP set & Pg. 5 lines 5-17 i.e., the UE receives information from the eNB indicating the RP set and the downlink transmission power of each RP’s reference signal (“set of power control configurations corresponding to the plurality of reception points”) & Pg. 6 lines 3-11 i.e., The home eNB responds to the UE uplink power reference signal by wirelessly transmitting to the UE information indicating a multi-RP set, the downlink reference signal type and downlink reference signal transmission power for each RP of the set (“set of power control configurations corresponding to the plurality of reception points”), Pg. 7 lines 5-20 i.e., the following RP set information is transmitted to the UE(i) for each Rp(k): 1-3).

and  receiving, from the UE, the uplink communication in accordance with the selected power control configuration, (see Pg. 6 lines 8-11 & Pg. 9 lines 14-20 i.e., The UE and the RPs of the designated set within the eNB then proceed to communicate using the determined uplink power (i.e., “selected power control configuration”)).

Yang does not disclose a power control configuration for the uplink communication is based at least in part on an uplink communication type of the uplink communication. However the claim feature would be rendered obvious in view of Cheng US (2018/0324708).

Cheng discloses a power control configuration for an uplink communication (see Abstract i.e., A method for determining a Physical Uplink Shared Channel (PUSCH) transmission power may comprise measuring reference signal received power, calculating downlink path loss by comparing the reference signal received power to a downlink transmit power from a next generation node B (gNB), obtaining parameters from the gNB, and determining the PUSCH transmission power based on a configured user equipment (UE) transmission power, bandwidth of PUSCH resource assignment, a target power including the sum of a cell specific nominal component and a UE specific component, a scaling factor, a downlink (DL) path loss, a UE specific parameter for different types of traffic, and a PUSCH power control adjustment state (i.e., “power control configuration”), Para’s [0005] i.e., PUSCH transmission power formula & [0012] i.e., a user equipment (UE) for determining a PUSCH transmission power using PUSCH transmission power formula)

Is based at least in part on an uplink communication type of the uplink communication (see Fig. 5 & Para’s [0005] i.e., the target power Po_Pusch,c(j) in PUSCH transmission power formula & [0007] i.e., the target power Po_Pusch,c(j) is determined based on a determined reliability requirement (i.e., “uplink communication type”) of the PUSCH transmission…In some embodiments, the reliability requirement may include one or more of Ultra Reliable Low Latency Communication (URLLC) (i.e., “uplink communication type”) and enhanced Mobile Broadband (eMBB) (i.e., “uplink communication type”), [0035] i.e., The communication system 100 may support service with different reliability requirements e.g., URLLC, eMBB, & [0053]).

Cheng further discloses wherein the uplink communication is for reception by a plurality of reception points associated with one or more base stations (see Para [0041] i.e., the UL transmission may be received at multiple reception points).

(Cheng suggests the PUSCH transmission power is determined and set to different values to support services with different reliability requirements e.g., URLLC, eMBB (see Para’s [0005], [0035], & [0053])).  

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for uplink power determined for the uplink communication according to the power control configuration as disclosed in Yang to be determined based at least in part on an uplink communication type of the uplink communication according to the PUSCH transmission power disclosed in Cheng who discloses the PUSCH transmission power is determined according to a selected power control configuration based at least in part on an uplink communication type because the motivation lies in Cheng that the PUSCH transmission power is determined in order to efficiently support services with different reliability requirements such as URLLC and eMBB. 
While Yang discloses the UE determining a path loss for selecting an appropriate uplink transmission power to use for uplink transmission (Yang, see Pg. 6 lines 8-11 & Pg. 9 lines 14-23), the combination of Yang in view of Cheng does not disclose that the path loss is determined at a layer. However the claim feature would be rendered obvious in view of Mazzarese et al. US (2015/0244444).

Mazzarese discloses a UE determining a path loss at a layer (see Para [0004] i.e., in order to support uplink power control, a physical layer of the UE needs to measure and report the RSRP to a high layer of the UE, after the high layer filters the reported RSRP, the physical layer measures a path loss (PL) needed in a uplink power control formula by using the filtered RSRP, and the like).

(Mazzarese suggests the path loss determined at the physical layer is needed in an uplink power control formula in order to support an appropriate uplink power control used for uplink communications (see Para [0004])). 
 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the path loss determined by the UE for selecting an appropriate uplink transmission power to use for uplink transmission as disclosed in Yang in view of Cheng to be determined at a layer such as the physical layer as disclosed in the teachings of Mazzarese who discloses a UE determining a path loss at the physical layer because the motivation lies in Mazzarese that the path loss determined at the physical layer is needed in an uplink power control formula in order to support an appropriate uplink power control used for uplink communications.

While the combination of Yang in view of Cheng, and further in view of Mazzarese discloses the selected power control configuration used for the uplink communication (Yang, see Pg. 6 lines 3-11 & Pg.’s 7-9), the combination of Yang in view of Cheng, and further in view of Mazzarese does not disclose wherein the layer is based at least on part on the configuration. However the claim feature would be rendered obvious in view of Matsumura et al. US (2021/0119680).  

Matsumura discloses wherein a layer is based at least in part on a configuration selected for a UE to perform L1-RSRP measurement (see Para’s [0006] i.e., RSRP in the physical layer (layer 1) (L1-RSRP) is considered, [0070] i.e., in the case where the UE is configured with an SS/PBCH block or a CSI-RS resource for L1-RSRP measurement (or calculation) via higher layer signaling, the UE can measure L1-RSRP using the configured resource to report the L1-RSRP for beam management, & [0077] i.e., L1-RSRP measurement resources is configured in the higher layer so that the UE can perform L1-RSRP measurement). 

(Matsumura suggests physical layer L1-RSRP measurement resources are configured for the UE so that the UE can measure L1-RSRP using the configured resource to report the L1-RSRP for beam management which results in optimal communications between the UE and the base station based on the L1-RSRP measurement, (see Fig. 1 & Para’s [0070], [0077], & [0269])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the layer in which the path loss is determined using measured RSRP according to the selected power control configuration corresponding to the plurality of reception points as disclosed in the teachings of Yang in view of Cheng, and further in view of Mazzarese to be based at least in part on the selected power control configuration based on the teachings of Matsumura who discloses wherein the physical  layer L1 is based at least in part on a configuration selected for a UE which is used by the UE to perform L1-RSRP measurement on the physical layer because the motivation lies in  Matsumura that the physical layer L1-RSRP measurement resources are configured for the UE so that the UE can measure L1-RSRP using the configured resource to report the L1-RSRP for beam management which results in optimal communications between the UE and the base station based on the L1-RSRP measurement.  

4.	Claims 4 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. WO (2013/006200) A1 in view of Cheng US (2018/0324708), further in view of Mazzarese et al. US (2015/0244444), further in view of Matsumura et al. US (2021/0119680) as applied to claims 3 and 20 above, and further in view of QIAN et al. US (2020/0037360). 

Regarding Claims 4 and 22, the combination of Yang in view of Cheng, further in view of Mazzarese, and further in view of Matsumura discloses the method and apparatus of claims 3 and 20, but does not disclose wherein to transmit/receive the indication of the power control configuration, the at least one processor is configured to: transmit/receive the indication of the power control configuration via a downlink control information (DCI) message. However the claim feature would be rendered obvious in view of QIAN et al. US (2020/0037360).

QIAN discloses wherein an indication of a power control configuration is received via a downlink control information (DCI) message (see Para’s [0353-0354] i.e., If the power control parameter is transmitted in the downlink control channel, a new field is added to a downlink control information (DCI) to transmit the power adjustment parameter (i.e., “power control configuration”)). 

(QIAN suggests the terminal reads the power adjustment parameter from the higher layer signaling and reads the power control parameter from the control channel, for uplink power control (see Para [0354])).

Therefore it would have been obvious to one of ordinary skill in the art the time of filing for the indication of the power control configuration received by the UE for uplink power control as disclosed in Yang in view of Cheng, further in view of Mazzarese, and further in view of Matsumura to be received via DCI such as the DCI message disclosed in Qian who discloses the DCI message includes a power control configuration because the motivation lies in QIAN for performing efficient uplink power control by the UE according to the received DCI message.  
 
5.	Claims 8 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. WO (2013/006200) A1 in view of Cheng US (2018/0324708), further in view of Mazzarese et al. US (2015/0244444), and further in view of Matsumura et al. US (2021/0119680) as applied to claims 1 and 20 above, and further in view of PARK et al. US (2019/0190747).  

Regarding Claims 8 and 24, the combination of Yang in view of Cheng, further in view of Mazzarese, and further in view of Matsumura discloses the method of claims 1 and 20, but does not disclose the claim features of wherein the at least one processor is further configured to: receive, from a base station of the one or more base stations, or transmitting to the UE, an indication of a beam to use for the uplink communication, the beam associated with a reception point of the plurality of reception points; and wherein, to transmit the uplink communication according to the selected power control configuration, the processor is further configured to cause the apparatus to transmit the uplink communication via the beam associated with the reception point. However the claim features would be rendered obvious in view of PARK et al. US (2019/0190747).  

PARK discloses receiving, from a base station, an indication of a beam to use for an uplink communication, (see Para’s [0261-0262], [0285] i.e., uplink beam management, [0354], [0362], [0365] i.e., Additionally, when the beam change/switch occurs in the same TRP, a specific power offset value to be added to a power control process may be RRC-configured…and/or a first layer level configuration such as DCI, & [0369-0370] i.e., beam change command is to be delivered to the UE with the L1 signal (e.g., DCI))

the beam associated with a reception point of a plurality of reception points; (see Para’s [0261-0262] & [0365] i.e., Additionally, when the beam change/switch occurs in the same TRP, a specific power offset value to be added to a power control process may be RRC-configured…and/or a first layer level configuration such as DCI, & [0369-0370] i.e., beam change command is to be delivered to the UE with the L1 signal (e.g., DCI))

and transmitting the uplink communication via the beam associated with the reception point (see Para’s [0261-0262], [0285] i.e., uplink beam management & [0365] i.e., beam switching occurs).

(PARK suggests performing uplink power control when the beam change/switch occurs in the same TRP by a specific power offset value to be added to a power control process may be RRC-configured…and/or a first layer level configuration such as DCI, (see Para [0365])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the UE in communication with the TRP’s according to the selected power control configuration as disclosed in Yang in view of Cheng, further in view of Mazzarese, and further in view of Matsumura to receive, from the base station, an indication of a beam to use for uplink communication and the beam associated with a reception point of the plurality as disclosed in Park because the motivation lies in Park for performing efficient uplink power control by the UE when the beam change/switch occurs in the same TRP according to a specific power offset value.

6.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. WO (2013/006200) A1 in view of Cheng US (2018/0324708), further in view of Mazzarese et al. US (2015/0244444), and further in view of Matsumura et al. US (2021/0119680) as applied to claim 1 above, and further in view of Weng et al. US (2012/0115463).  

Regarding Claim 10, the combination of Yang in view of Cheng, and further in view of Matsumura discloses the apparatus of claim 1, including determining the path loss based at least on part on an RSRP (Yang, see Pg. 7 lines 25-27, Pg. 8 lines 5-10 i.e., estimate of path loss based on RSRP & Pg. 9 lines 14-23) and wherein the transmit power is based at least in part on the path loss determined (Yang, see Pg. 9 lines 14-23), however the combination of Yang in view of Cheng, and further in view of Matsumura does not disclose the claim features of wherein the layer is a physical layer of the apparatus, and wherein the at least one processor is further configured to:  determine, at the physical layer of the apparatus, the path loss based at least in part on the RSRP, wherein the transmit power is based at least in part on the path loss determined at the physical layer of the apparatus. However the claim features would be rendered obvious in view of  Mazzarese et al. US (2015/0244444).
 Mazzarese discloses wherein the layer is a physical layer of the apparatus (see Para [0004] i.e., physical layer of the UE)

and wherein the at least one processor is further configured to:  determine, at the physical layer of the apparatus, the path loss based at least in part on an RSRP (see Para [0004] i.e., in order to support an uplink control power, a physical layer of the UE needs to measure and report the RSRP to a higher layer of the UE, after the higher layer filters the reported RSRP, the physical layer measures a path loss (PL) needed in a uplink power control formula by using the filtered RSRP).

wherein the transmit power is based at least in part on the path loss determined at the physical layer of the apparatus (see Para [0004] i.e., in order to support an uplink control power (i.e., “transmit power”), a physical layer of the UE needs to measure and report the RSRP to a higher layer of the UE, after the higher layer filters the reported RSRP, the physical layer measures a path loss (PL) needed in a uplink power control formula (i.e., “transmit power”) by using the filtered RSRP).

(Mazzarese suggests the path loss determined at the physical layer is needed in an uplink power control formula in order to support an appropriate uplink power control used for uplink communications (see Para [0004])).  

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date the path loss determined based at least in part on the RSRP for determining the transmit power for uplink communications as disclosed in Yang in view of Cheng, and further in view of Matsumura to be determined at the physical layer of the apparatus or UE as disclosed in the teachings of Mazzarese because the motivation lies in Mazzarese that the path loss determined at the physical layer is needed in an uplink power control formula in order to support an appropriate uplink power control used for uplink communications.

While the combination of Yang in view of Cheng, further in view of Mazzarese, and further in view of Matsumura discloses determining, at the physical layer of the apparatus, the path loss based at least in part on the RSRP determined at the physical layer (Mazzarese, see Para [0004] i.e., in order to support an uplink control power, a physical layer of the UE needs to measure and report the RSRP to a higher layer of the UE, after the higher layer filters the reported RSRP, the physical layer measures a path loss (PL) needed in a uplink power control formula by using the filtered RSRP), the combination of Yang in view of Cheng, further in view of Mazzarese, and further in view of Matsumura does not disclose the claim feature of the RSRP filtered at the physical layer of the apparatus. However the claim feature would be rendered obvious in view of Weng et al. US (2012/0115463).  

Weng discloses the RSRP filtered at the physical layer of an apparatus (see Fig. 1 i.e., apparatus 100), (see Fig. 2B i.e., step 265 Apply physical layer filter to RSRP samples & Para’s [0031], [0037-0038] i.e., Physical layer or layer 1 filters are applied by the transceiver 106 to each of the collected samples of the RSRP and carrier RSSI measurements at 265 and 270, & [0053] i.e., the physical layer filtered RSRP value determined at 265).

(Weng suggests providing improved filtering and reporting of mobile communications device physical layer measurements to reduce the variance of reported measurements (see Para [0012])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the RSRP determined at the physical layer for determining the path loss as disclosed in Yang in view of Cheng, further in view of Mazzarese, and further in view of Matsumura to be filtered at the physical layer of the apparatus as disclosed in the teachings of Weng who discloses the RSRP may be filtered at the physical layer of an apparatus because the motivation lies in Weng for providing improved filtering and reporting of mobile communications device physical layer measurements to reduce the variance of reported measurements. 
 
7.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. WO (2013/006200) A1 in view of Cheng US (2018/0324708), further in view of Mazzarese et al. US (2015/0244444), and further in view of Matsumura et al. US (2021/0119680) as applied to claim 11 above, and further in view of Zhang et al. US (2019/0349864).    

Regarding Claim 12, the combination of Yang in view of Cheng, further in view of Mazzarese, and further in view of Matsumura discloses the method of claim 11, but does not disclose further comprising: receive, from a network device of the one or more network devices, an indication of the default transmit power for the low latency or high reliability communication type. However the claim feature would be rendered obvious in view of Zhang et al. US (2019/0349864).    

Zhang discloses receiving, from a network device, an indication of the default transmit power for low latency or high reliability communication type (see Para’s [0032-0033] i.e., wireless technologies such as LTE-A and 5G can support high reliability communications  & [0110] i.e., default PUSCH power control parameter set to be signaled by BS to UE e.g., via RRC signaling).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the UE disclosed in Yang in view of Cheng, further in view of Mazzarese, and further in view of Matsumura to receive an indication of the default transmit power from the base station as disclosed in Zhang for achieving efficient uplink power control by the UE according to the default PUSCH power control parameter. 

8.	Claim 13, 19, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. WO (2013/006200) A1 in view of Cheng US (2018/0324708), further in view of Mazzarese et al. US (2015/0244444), and further in view of Matsumura et al. US (2021/0119680) as applied to claims 1 and 20 above, and further in view of CATT “NR Power Control Framework” 3GPP Draft’ R1-1712440. 

Regarding Claim 13, Yang in view of Cheng, further in view of Mazzarese, and further in view of Matsumura discloses the apparatus of claims 1 and 20, but does not disclose wherein the uplink communication type comprises a scheduling type for the uplink communication and wherein the transmit power for the uplink communication is based at least in part on a default transmit power for the scheduling type. However the claim features would be rendered obvious in view of CATT “NR Power Control Framework.

CATT discloses wherein an uplink communication type comprises a scheduling type for the uplink communications (see Pg. 3 i.e., Section “Multiple Access Scheme” i.e., “NR would support different UL multiple access schemes (i.e., “scheduling type”), such as scheduled based orthogonal multiple access (SB-OMA), grant free access, and non-orthogonal multiple access (NOMA). The interference level of different multiple access schemes would be different. Thus, the setting of target power P0(j) needs to adapt to the interference level of each multiple access scheme in order to meet the target SINR. Since multiple access scheme is a cell specific operation, the nominal component Po_nominal(j) of target power Po(j) should be set to different value to adapt for different interference level of each multiple access scheme)

and  set a transmit power for the uplink communication based at least in part on a default transmit power (see Pg. 3 i.e., Section “Multiple Access Scheme” i.e., “NR would support different UL multiple access schemes (i.e., “scheduling type”), such as scheduled based orthogonal multiple access (SB-OMA), grant free access, and non-orthogonal multiple access (NOMA). The interference level of different multiple access schemes would be different. Thus, the setting of target power P0(j) (i.e., “default power”) needs to adapt to the interference level of each multiple access scheme (i.e., “scheduling type”) in order to meet the target SINR. Since multiple access scheme is a cell specific operation, the nominal component P0_nominal(j) of target power Po(j) should be set to different value to adapt for different interference level of each multiple access scheme)
 
for the scheduling type (see Pg. 3 i.e., Section “Multiple Access Scheme” i.e., “NR would support different UL multiple access schemes (i.e., “scheduling type”), such as scheduled based orthogonal multiple access (SB-OMA), grant free access, and non-orthogonal multiple access (NOMA). The interference level of different multiple access schemes would be different. Thus, the setting of target power P0(j) (i.e., “default power”) needs to adapt to the interference level of each multiple access scheme (i.e., “scheduling type”) in order to meet the target SINR. Since multiple access scheme is a cell specific operation, the nominal component P0_nominal(j) of target power Po(j) should be set to different value to adapt for different interference level of each multiple access scheme).

(CATT suggests the setting of target power P0(j) (i.e., “default power”) needs to adapt to the interference level of each multiple access scheme (i.e., “scheduling type”) in order to meet the target SINR, see Pg. 3 i.e., Section “Multiple Access Scheme)). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the uplink power determined in Yang in view of Cheng, further in view of Mazzarese, and further in view of Matsumura to be determined in accordance with an identified scheduling type for the uplink communication as disclosed in CATT because the motivation lies in CATT for the setting of target power to adapt to the interference level of each multiple access scheme in order to meet the target SINR.

Regarding Claims 19 and 28, Yang in view of Cheng, further in view of Mazzarese, and further in view of Matsumura discloses the method and apparatus of claims 1 and 20, wherein the selected power control configuration comprises a first set of transmission parameters for initial transmissions (Yang, see Pg. 9 lines 14-18 i.e., Module 508 determines uplink power level for use in data and control channels (i.e., “first set of transmission parameters”) as a function of the overall estimated path loss as described above based upon the uplink power control expressions defined in section 5 of the specification 3GPP TS 36.213, for example, to decide all uplink channels transmission power & lines 19-23 i.e., update to the uplink power accordingly suggests initial transmissions)

transmitting the uplink communication according to the first set of transmission parameters (see Pg. 6 lines 8-11 & Pg. 9 lines 14-23)

Yang in view of Cheng does not wherein to transmit the uplink communication according to the selected power control configuration, the at least one processor is configured to: use a second set of transmission parameters for retransmission, and retransmit the uplink communication according to the second set of transmission parameters. However the claim features would be rendered obvious in view of CATT “NR Power Control Framework” 3GPP Draft’ R1-1712440. 

CATT discloses a second set of transmission parameters for retransmission, (see section 2.1, Pg. 3 i.e., Po(j) is set based on target SINR and consists of cell specific nominal component P0_nominal(j) and UE specific component P0_UE(j) (i.e., “second set of transmission parameters”)…The UE specific component Po_ue (j) is used to set different target based on the UE-specific operations, e.g., SPS retransmission)

and retransmitting the uplink communication according to the second set of transmission parameters (see section 2.1 Pg. 3 i.e., The UE specific component Po_ue (j) is used to set different target based on the UE-specific operations, e.g., SPS retransmission).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the uplink power control communications as disclosed in Yang in view of Cheng, further in view of Mazzarese, and further in view of Matsumura to further determine uplink power control for retransmissions as disclosed in CATT for supporting uplink power control of retransmissions in the network system.   

Allowable Subject Matter
Claims 14-15 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461